Citation Nr: 1619294	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

3.  Entitlement to SMC based on the need for regular aid and attendance based on loss of use of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board issued a decision in January 2015which denied entitlement to TDIU.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC) and the CAVC issued a partial joint memorandum remand (JMR) in January 2015.  The JMR found the Board erred when it failed to give adequate reasons and bases as to whether the Veteran was entitled to TDIU.  The remaining issues of increased rating for low back disability and residuals of a left fibula fracture remained untouched.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported on his December 2007 VA Form 21-8940 that he has been unable to obtain any employment since his disability because no one would hire him with a bad back and a leg injury.  He reported he completed two years of high school with no college or any additional education and training before he became too disabled to work.

A more recent December 2015 VA Form 21-8940 indicated he had performed "odd jobs" from December 1965 to January 1966 but had to stop working due to his disability.  

The Veteran was provided with several VA examinations throughout the period at issue which provided opinions as to how his service-connected disabilities would affect his employment.  In particular, the earlier examinations in November 2006, February 2007 and November 2007 all indicate the Veteran is capable of performing sedentary work.

Thereafter, a July 2011 examination was performed to assess the Veteran's employability.  The examiner found the Veteran is unable to perform heavy labor and would have difficulty doing wood cutting.  He is still able to garden and hunt.  The examiner opined he should be able to perform a sedentary job, noting he is able to walk, talk, see, drive a car and continue to garden and hunt.  Therefore, he is able to seek gainful employment.

Another VA examination was performed in September 2011.  The examiner indicated the Veteran's back condition impacts his ability to work.  In particular, the Veteran reports it "hurts like the devil so he cannot work".  However, the examiner noted the Veteran is able to mow lawn for a couple of hours and garden for a couple hours but then has to "sit in the easy chair" to relax his back.  He is able to drive a car, able to hunt but has limitations due to his back.  

Additionally, a VA examination was performed in January 2012 on the Veteran's thoracolumbar spine.  The examiner opined the Veteran's back condition makes him unable to perform heavy labor but he can perform office or desk work.  The examiner noted the Veteran still has his hobby farm and gardens and during a prior examination, he mentioned he still hunts and intermittently cuts wood.

A more updated Employability Evaluation was completed by A.P.L., M.S. CRC in January 2016.  This more recent assessment found the Veteran's service connected disabilities and their symptoms, restrictions and limitations cause the Veteran to be unable to work in a position consistent with his education and experience.  In support of that opinion, the examiner reported the Veteran has lived with chronic and severe pain for over 50 years due to his back injury and related conditions.   He has no skills from previous work and an extremely limited education.  His inability to remain seated for extended periods of time and need for frequent rest make even sedentary work impossible for the Veteran.  

The record also includes an April 2012 statement from the Veteran's daughter who indicated the Veteran has not been able to do a lot of regular work for the past 25 years.  Moreover, she indicated that she and her sisters have been helping him out as the Veteran requires a wheelchair for ambulation and an oxygen tank to help with his breathing.

The Veteran also submitted a statement in April 2012 which indicated that his inability to find employment is due to his service-connected back disability.  He indicated the back pain makes it hard to walk and do anything, even getting dressed.  Moreover, he indicated the pain gives him headaches.

A more recent December 2015 statement from the Veteran reported he is unable to work or do any type of activities of daily living.  Following his discharge from the Army, he tried to work doing odd jobs but was unable due to extreme pain and physical limitations.  His back disability causes him to be unable to move around much and he has problems with walking and standing for any amount of time.  He also has problems sitting due to his back condition and needs to constantly move around and change positions.  The Veteran also reported he has to sleep in a chair because of his back disability.  Moreover, it takes him over an hour to get dressed and bath himself as well as experience difficulties using the bathroom.  He is unable to prepare meals for himself and cannot do any type of housework.  The Veteran also reported he uses a walker in order to walk and his medicine does not help him with his pain.

Total ratings may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  

The Veteran is service-connected for diffuse lumbar arthropathy with degenerative disc disease which is rated as 40 percent and residuals of a left fibular fracture which is rated as 10 percent.  His overall disability evaluation is 50 percent.  Such would preclude the assignment of a TDIU under the tenets of 38 C.F.R. § 4.16(a).  However, even when the criteria under 38 C.F.R. § 4.16(a)  are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1  (2001).

There is evidence that shows that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disability. See 38 C.F.R. §§ 3.340, 4.16(b).  He suffers from a severe back disability that effects his lower extremities, which precludes nearly any form of physical work and even some forms of sedentary work.  The Veteran also has had a limited education as well as work history.  Such would limit his prospects on finding many forms of non-physical work.

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  As the Board does not have the authority to assign an extraschedular TDIU in the first instance, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU is warranted. 38 C.F.R. § 4.16(b).

Finally, when a Veteran files a claim for an increased rating, which a component of the original appeal, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and SMC.  See generally Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009); Akles v. Derwinski, 1 Vet. App 118  (1991).  A determination must be made as to whether the issue of entitlement to SMC has been raised by the record.

The issue of entitlement to SMC based on the need for aid and attendance and loss of use of the lower extremities has been raised by the record.  In correspondence dated in March 2016, the Veteran, through counsel, explained that he required daily assistance in his meal preparation and that he had been issued a physician prescribed walked to assist him in walking.  Reference was made to a May 2011 examination wherein it was noted that the Veteran used a wheelchair and that his ability to accomplish his activities of daily living were severely impaired.

As the Board is remanding the Veteran's TDIU claim for further development, and because the AOJ has yet to consider the SMC claims, this aspect of the claim is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice regarding his SMC claims for based on the need for aid and attendance or by reason of being housebound and loss of use of both lower extremities.

2.  The RO should refer the issue of entitlement to TDIU to the Director, Compensation and Pension Service for extraschedular consideration for TDIU for any period for which the percentage requirements of 38 C.F.R. § 4.16 (a) are not met and readjuciate the TDIU issue.  In such submission to the Director, Compensation and Pension Service, the RO must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

3.  If any benefit sought on appeal is not granted in full, to include the claims for SMC, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Thereafter, return the matters to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







